THIGPEN, Judge.
This case arises from post-divorce proceedings regarding a petition to modify.
An order was entered on December 3, 1990. The husband filed a motion to reconsider that order on December 18, 1990. That motion was denied by operation of law ninety days later. Rule 59.1, A.R.Civ.P. Subsequently, on April 8, 1991, the trial court granted the husband’s motion to reconsider. The wife appeals asking this court to reverse the April 8, 1991 order.
Rule 59.1, A.R.Civ.P. is clear that a post-judgment motion is denied by operation of law if the trial court fails to dispose of it within ninety days. It follows, therefore, that the trial court was without jurisdiction to enter the order of April 8, 1991. Because that order was void and without effect, it will not support an appeal. Colb*1215urn v. Colburn, 510 So.2d 266 (Ala.Civ.App.1987).
APPEAL DISMISSED.
ROBERTSON, P.J., and RUSSELL, J. concur.